In a proceeding pursuant to CPLR article 78, inter alia, to review a penalty imposed by the State Liquor Authority upon petitioner’s plea of “no contest” to having violated subdivision 2 of section 101-bb of the Alcoholic Beverage Control Law on two different dates, the penalty being a 10-day suspension (“3 days remitted on ‘No Contest’ plea”) and a bond forfeiture, the authority appeals from a judgment of the Supreme Court, Kings County, dated November 30, 1979, which modified the penalty to a fine of $2,100, plus a bond forfeiture. Judgment reversed, on the law, without costs or disbursements, proceeding dismissed on the merits, and penalty imposed reinstated. On the record before us, the penalty imposed by the authority was not shocking to one’s .sense of fairness and should not have been disturbed (see Matter of Pell v Board of Educ., 34 NY2d 222). We note that in the absence of a cross appeal by petitioner, its claim that subdivision 2 of section 101-bb of the Alcoholic Beverage Control Law is unconstitutional is not properly before us. Hopkins, J.P., Damiani, Lazer and Cohalan, JJ., concur.